DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 May 2021 has been entered.
The Declaration of Dr. Akira Kitamura (hereinafter the May 2021 Declaration), submitted by Applicant on 17 May 2021 under 37 CFR §1.132 are acknowledged and will be further discussed below.
The Declaration of Dr. Akira Kitamura (hereinafter the March 2020 Declaration), submitted by Applicant on 17 May 2021 under 37 CFR §1.132 are acknowledged and will be further discussed below.
 	This Office Action details reasons for allowance. Claim 17 is newly added.  Claim(s) 1-17 are in condition for allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement submitted 23 November 2020 is acknowledged and considered.

Withdrawn Rejections & Reasons for Allowance
Applicant’s May 2021 Declaration and arguments, filed 17 May 2021, with respect to the rejection of claims 1-16 under 35 U.S.C. § 103 as being unpatentable over Petermann et al. in view of Kitamura et 
To summarize, the May 2021 Declaration is directed towards HMPC having a MS outside of the scope of the claims that was first washed and then disintegrated (MS/DS is 0.26/1.92). The method used in the May 2021 produced HPMC with a 0.28 wt.% ash, but a significantly higher number of insoluble fibers (60) compared to examples 1-6 of the specification (7-10). 
The March 2020 Declaration is directed towards HPMC having a MS/DS lying within the scope of the claims (MS/DS is 0.63/1.82), that were first washed and then disintegrated. The method used in the March 2020 produce HPMC with a significantly higher amount of ash content (7.95 wt.%) compared to examples 1-6 (0.18-0.28 wt.%) of the specification, and 14 insoluble fibers. 
Thus, it appears that a significant amount of unwanted impurities (insoluble fibers or ash) is produced during the synthesis of water-soluble HPMC. The data presented in the specification, March 2020 Declaration and May 2021 Declaration demonstrate the claimed order of method steps (disintegrating and then washing) is critical to reduce their content in a significant amount.
The HPMC produced by the instantly claimed method yields a significantly lower content of unwanted insoluble fibers and ash, a result that is both surprising and significant. Thus, the rejections are hereby withdrawn.

Conclusion
Accordingly, claims 1-17 currently amended are sufficient to place the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326.  The examiner can normally be reached on M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623